Name: Commission Regulation (EEC) No 89/86 of 17 January 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 86 Official Journal of the European Communities No L 14/7 COMMISSION REGULATION (EEC) No 89/86 of 17 January 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2670/85 (3), as last amended by Regulation (EEC) No 3616/85 (4), initiated sales of certain beef held by certain intervention agencies ; whereas Article 4 (2) of that Regulation provides that the purchase application must be in respect of the same number of forequarters and hindquarters ; whereas it does not appear appropriate that these requirements should apply to a quantity exceeding the minimum quan ­ tity of a purchase application ; whereas the Regulation should, therefore, be amended to this effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 4 (2) of Regu ­ lation (EEC) No 2670/85 : 'Where the original purchase application is in respect of a quantity in excess of 40 000 tonnes of bone-in meat, the condition referred to in the preceding para ­ graph shall not apply to the quantity which exceeds 40 000 tonnes. Where Article 5 applies, the interven ­ tion agencies concerned shall notify each other of the information necessary to ensure that these provisions are applied.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to contracts concluded on or after the day of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (*) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 253, 24 . 9 . 1985, p. 8 . « OJ No L 344, 21 . 12 . 1985, p. 42 .